Citation Nr: 1130797	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-05 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable evaluation for keratoconus, also claimed as iritis and uveitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1987 to March 2007.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his keratoconus has rendered him unemployable.  Indeed, the record shows that the Veteran is employed on a full-time basis as an electronics technician.  As such, Rice is inapplicable to this case.


FINDING OF FACT

The Veteran's keratoconus is characterized by visual acuity of 20/60 in both eyes, with best corrected visual acuity of 20/25 in both eyes.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the Veteran's keratoconus has not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.76, 4.79, Diagnostic Code 6035 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's keratoconus claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claim for an increased evaluation.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Throughout the rating period on appeal, the Veteran has been service-connected for keratoconus, also claimed as iritis and uveitis, evaluated as 0 noncompensable.  

Under Diagnostic Code 6035, keratoconus is to be evaluated based on impairment of visual acuity.  Visual acuity is to be evaluated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76(b)(1).  Corrected vision of 20/40 in both eyes warrants a disability rating of 0 percent.  The next higher rating of 10 percent requires vision of 20/50 in one eye with either 20/40 or 20/50 in the other eye, vision of 20/70 in one eye and 20/40 in the other eye, or vision of 20/100 in one eye and 20/40 in the other eye.

The Veteran underwent a fee basis eye examination in December 2006.  His visual acuity was 20/60 in both eyes, with best corrected vision of 20/25 in both eyes.  With respect to both eyes, the Veteran had a normal fundus examination, normal visual fields with no clinically significant constriction, and no diplopia.  Interocular pressures were normal for both eyes, at 15 mmHg in the right and 14 mmHg in the left.  His best corrected vision was not worse than 5/200.  He was diagnosed with right eye keratoconus, myopia and astigmatism.  There was no diagnosis of bilateral iritis or uveitis, which were noted as resolved.  No other evidence of record addresses the Veteran's visual acuity.

The findings above, showing corrected visual acuity of 20/25 in both eyes, does not warrant a rating in excess of 0 percent.  Where a claimant has reported visual acuity between sequentially listed acuities, the visual acuity that permits the higher evaluation is to be used.  38 C.F.R. § 4.76(b)(4).  In this case, visual acuity of 20/25 is not listed in the visual acuity chart; the first visual acuity listed is 20/40.  As such, the Veteran will be rated at this visual acuity.  This yields an evaluation of 0 percent.   

In his June 2007 notice of disagreement, the Veteran claimed that he was prescribed hard contact lenses in the 1990s.  He had not been able to wear them recently due to headaches and discomfort.  However, he has not submitted records of any treatment or prescriptions to support this claim.  The Veteran also stated that doctors from the Navy told him that his keratoconus would get worse.  However, without any medical evidence to show that his visual acuity has worsened, this prediction alone does not warrant a higher rating.  Should his symptoms deteriorate further, he may raise another claim for increase at that time.

The Veteran stated that his keratoconus worsened in an August 2007 written statement.  To this effect, he was scheduled for a VA eye examination in December 2009.  However, he failed to report for this examination, and did not send any notification regarding the reason for such absence.  Without further evidence submitted by the Veteran or another VA examination, the December 2006 examination is the only evidence of record regarding the current state of the Veteran's keratoconus disability.  As stated above, the results of this examination do not warrant a rating in excess of 0 percent.

The Board recognizes the Veteran's June 2007 notice of disagreement and August 2007 statement in support of claim, in which he claims that his iritis and uveitis should be considered separately from his keratoconus.  He argues that these should be rated independently because they are not related to his keratoconus, but rather are related to his service-connected ankylosing spondylitis.  However, keratoconus, iritis, and uveitis are all eye disorders that would be rated based on the same symptom, impairment of visual acuity.  As such, the analysis above regarding the Veteran's visual acuity and the appropriate rating would apply to each disorder identically, and no greater rating would be warranted.  Indeed, separate ratings under such circumstances would violate the regulations against pyramiding.  38 C.F.R. § 4.14.

Furthermore, the only evidence of record regarding the current status of the Veteran's iritis and uveitis is the December 2006 examination, which indicated that these conditions had resolved.  The Veteran has not submitted evidence to show that he currently has these disorders, and as stated above, did not report to his scheduled VA examination in December 2009.  For all of these reasons, a higher or separate rating is not warranted based on these disorders.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected keratoconus, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In sum, the Board finds that, at no time during the pendency of this claim for an increased rating, has the Veteran's keratoconus warranted an evaluation in excess of 0 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this conclusion the benefit of the doubt has been applied as appropriate.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the appeal is denied.


ORDER

Entitlement to a compensable evaluation for keratoconus is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


